      Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 1 of 15 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHEUNG CHAN,                              )
                                          )
             Plaintiff,                   )     Case No.: 20-cv-
                                          )
             -vs-                         )     Judge:
                                          )
TARGET CORPORATION,                       )     Magistrate Judge:
                                          )
                                          )
             Defendant.                   )

                                 NOTICE OF REMOVAL

TO:    The Honorable Judges of the              Jay Heller
       United States District Court for         Heller & Richmond, Ltd.
       Northern District of Illinois            33 N. Dearborn Street
       Eastern Division                         Suite 1907
       219 S. Dearborn Street                   Chicago, IL 60602
       Chicago, IL 60604

       Pursuant to 28 U.S.C. § 1441, et seq., and 28 U.S.C. § 1332, Defendant, TARGET

CORPORATION, by and through one of its attorneys, Robert M. Burke of JOHNSON &

BELL, LTD., hereby gives notice of the removal of the above captioned action from the

Circuit Court of Cook County, Cause No. 20-L-008036, to the United States District

Court, Northern District of Illinois, Eastern Division, and in support thereof, states the

following:

       1.    This action is being removed to federal court based upon the diversity of

citizenship of the parties to this cause, and the existence of the requisite amount in

controversy, as is also more fully set forth below.

       2.    On July 31, 2020, Plaintiff, Cheung Chan, initiated the above captioned

lawsuit by the filing of a Complaint entitled Cheung Chan v. Target Corporation, a foreign

corporation, d/b/a Target Stores, Docket No. 20-L-008036, in the Circuit Court of Cook
     Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 2 of 15 PageID #:2



County, Illinois. A copy of the Complaint at Law is attached hereto as Exhibit “A” and

incorporated herein by reference.

      3.     On or about August 28, 2020, Plaintiff caused a Summons to be issued

for service upon the registered agent of Target Corporation. A copy of said Summons is

attached hereto as Exhibit “B” and incorporated herein by reference.

      3.     Service was obtained on Target Corporation’s registered agent on

September 2, 2020.

      4.     The United States District Court for the Northern District of Illinois,

Eastern Division, has jurisdiction over the above captioned lawsuit pursuant to 28

U.S.C. § 1332 and 28 U.S.C. § 1441 for the following reasons:

      (a)    Plaintiff, Cheung Chan, at the time the lawsuit was commenced and
             at all relevant times, has been a resident and citizen of the State of
             Illinois;

      (b)    Defendant, Target Corporation, at the time the lawsuit was
             commenced and at all relevant times, has been a Minnesota
             corporation with its principal place of business in Minnesota;
             therefore, for diversity of citizenship purposes, it is a citizen of the
             State of Minnesota;

      (c)    According to the allegations contained in Plaintiff’s Complaint
             herein, the amount of damages sought in this action by Plaintiff is
             an amount in excess of $50,000.00. (See page 3 of Exhibit “A”.)
             Plaintiff, Cheung Chan, claims to have suffered “diverse temporary
             and permanent disabling injuries to her head, body, mind, limbs
             and nervous system”…which has caused her to expend and incur
             “obligations for medical expenses and care and will in the future
             expend and incur such further obligations.” She alleges further that
             she “has been and will be prevented from attending to her usual
             affairs and duties and has lost and will continue to lose great gains
             she would otherwise have made and acquired.” (Exhibit “A” at
             paragraph 9. Such allegations that Plaintiff has sustained a
             permanent injury are sufficient to trigger the duty to remove the
             case. McCoy v. General Motors Corp., 226 F. Supp. 2d 939 (N.D. Ill.
             2002); Varkalis v. Werner Co. & Lowe’s Home Center, No. 10-cv-
             3331, 2010 WL 3273493 (N.D. Ill. Aug. 18, 2010), a copy of which
             decision is attached hereto as Exhibit “C”. Moreover, plaintiff’s
             attorney has demanded an amount in excess of $100,000.00 to
             settle this action, which settlement demand exceeds the amount in
             controversy required for removal;

                                            2
     Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 3 of 15 PageID #:3




      (d)    Based upon the foregoing, it is Defendant’s good faith belief that
             while liability, causation, and damages will be contested, the
             amount in controversy in this action exceeds $75,000.00, exclusive
             of interest and costs;

       (e)   This Notice of Removal is being filed with the Clerk of the United
             States District Court for the Northern District of Illinois, Eastern
             Division, within thirty (30) days of service of the Summons and
             Complaint on this Defendant;

      (f)    This action, based upon diversity of citizenship and the amount in
             controversy is, therefore, properly removable, pursuant to 28 U.S.C.
             § 1441(a).

      5.     Defendant will promptly file a copy of this Notice of Removal with the Clerk

of the Circuit Court of Cook County, Illinois.

      WHEREFORE, TARGET CORPORATION respectfully requests that this case

proceed before this Court as an action properly removed.

                                         Respectfully submitted,

                                         JOHNSON & BELL, LTD.

                                  By:    /s/ Robert M. Burke
                                         One of the Attorneys for the Defendant,
                                         Target Corporation


Robert M. Burke, #6187403
Michael J. Linneman, #6275375
JOHNSON & BELL, LTD.
33 W. Monroe St., Suite 2700
Chicago, Illinois 60603
(312) 372-0770
burker@jbltd.com
linnemanm@jbltd.com




                                            3
     Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 4 of 15 PageID #:4



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF system which will send notification
of such filing to all attorneys of record.


                                        /s/Robert M. Burke
                                        Robert M. Burke, #6187403
                                        Attorneys for Defendant
                                        Target Corporation
                                        JOHNSON & BELL, LTD.
                                        33 W. Monroe St., Suite 2700
                                        Chicago, IL 60603
                                        Telephone: (312) 372-0770
                                        Fax: (312) 372-9818
                                        E-mail: burker@jbltd.com




                                           4
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 5 of 15 PageID #:5




                                                                 EXHIBIT
                                                                     A
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 6 of 15 PageID #:6
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 7 of 15 PageID #:7
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 8 of 15 PageID #:8




                                                                      EXHIBIT
                                                                            B
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 9 of 15 PageID #:9
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 10 of 15 PageID #:10
                    Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 11 of 15 PageID #:11
THOMSON REUTERS                                                                                                                   Search Tips
                               All content        Enter terms, citations,                       Illinois                                                  Sign out
WFSTI AW FDfiF                                                                                                                    Advanced




                                                                                                                                                  Related documents
Varkalis v. Werner Co.
United States District Court, N.D. Illinois, Eastern Division. • August 18,2010 • Not Reported in F.Supp.2d • 2010 WL 3273493   (Approx. 4 p...



□                                                                                                                               Go




    Attorneys and Law Firms                                                                           2010 WL 3273493
                                                                                Only the Westlaw citation is currently available.
     Memorandum And Order
                                                                        This decision was reviewed by West editorial staff and not
    All Citations
                                                                                        assigned editorial enhancements.
    Footnotes
                                                                                               United States District Court,
                                                                                                            N.D. Illinois,
                                                                                                      Eastern Division.


                                                                     Mary VARKALIS, as Independent Administrator
                                                                       of the Estate of Michael Varkalis, Plaintiff,
                                                                                            v.
                                                                     WERNER CO. & Lowe's Home Center Inc., d/b/a
                                                                                  Lowe's, Defendants.

                                                                                                       No. 10 C 03331.
                                                                                                           Aug. 18,2010.




                                                                    Attorneys and Law Firms
                                                                     Martin A. Dolan, Dolan Law Offices, P.C., Chicago, IL, for Plaintiff.

                                                                     Michael Joseph Meyer, Eric Franklin Long, Stephen Sloan Weiss,
                                                                    Tribler Orpett and Meyer, P.C., Chicago, IL, for Defendants.


                                                                                             MEMORANDUM AND ORDER

                                                                     BLANCHE M. MANNING, District Judge.

                                                                    pT The defendants removed the instant lawsuit from the Circuit
                                                                     Court of Cook County and the plaintiff has filed a motion to
                                                                     remand. For the reasons stated below, the motion is granted.
                                                                     I. FACTS
                                                                     Defendant Werner Co. (“Werner”) allegedly manufactured and
                                                                    designed a nine-foot fiberglass stepladder sold by Defendant
                                                                     Lowe's Home Centers Inc. (“Lowe's”). On or around December
                                                                    21,2008, Michael Varkalis was using the stepladder in his garage
                                                                    when it buckled and Michael fell and struck his head on the
                                                                    garage floor. He suffered irreversible brain damage and died on                  EXHIBIT
                                                                                                                                                       Back to top


                                                                    August 18,2009.
                                                                                                                                                             C
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 12 of 15 PageID #:12
                           II. PROCEDURAL HISTORY
                           On March 15,2010, Mary Varkalis, as independent administrator
                           of Michael Varkalis's estate, filed a seven-count complaint in the
                           Circuit Court of Cook County, Illinois, alleging product liability,
                           negligence, breach of warranty, and a Survival Act claim.
                           Specifically, the plaintiff alleged that “[w]hile Mr. Varkalis was
                           on the ladder, it buckled, causing him to fall with great force and
                           violence to the ground below.” Comp, at *16. The complaint
                           further alleged that “as a direct and proximate result of the
                           ladder bucking, Michael Varkalis was severely injured,
                           sustaining irreversible brain damage which led to his death on
                           August 18,2009.” Id. at *17. The defendants, Werner and Lowe's,
                           were properly served on March 22,2010, and March 24,2010,
                           respectively.

                           On April 19,2010, the defendants filed answers and affirmative
                           defenses to the plaintiff's complaint. In addition, they filed a
                           motion to dismiss counts III and VI on the ground that the
                           plaintiff should have filed separate causes of action for breach
                           of express and implied warranties given that separate recovery
                           was available under each. In response to the motion to dismiss,
                           on May 19,2010, the plaintiff filed an amended complaint
                           removing the word “express” from Counts III and VI, and
                           proceeding only with the breach of implied warranty cause of
                           action against each of the defendants.

                           On June 1,2010, the defendants filed a request to admit facts
                           whereby they requested that the plaintiff admit that she sought
                           to recover from the defendants an amount in excess of $75,000,
                           exclusive of interests and costs. One day later, on June 2,2010,
                           the defendants removed the case to this court pursuant to the
                           court's diversity jurisdiction. The plaintiff then filed the instant
                           motion to remand on the ground that the removal was
                           untimely.
                           III. ANALYSIS
                             A. Standard for Removal
                           28 U.S.C. § 1446(b) states that a notice of removal must “be filed
                           within thirty days after the receipt by the defendant, through
                           service or otherwise, of a copy of the initial pleadings setting
                           forth the claim for relief upon which such action or proceedings
                           is based.” 28 U.S.C. § 1446(b). Any procedural defect in a case
                           being removed to federal court must be remanded to the state
                           court. Disherv. Citigroup GlobalMkts., Inc., 487 F.Supp.2d 1009,
                           1015 (S.D.111.2007) (“where there is doubt as to whether the
                           requirements have been satisfied, the case should be
                           remanded”) (internal citations omitted). Under 28 U.S.C. §
                           1446(b), a defendant may file a notice of removal within thirty
                                                                                                  Back to top
                           days from receipt of an amended pleading. See, e.g., Benson v. SI
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 13 of 15 PageID #:13
                           Handling Systems, Inc., 188 F.3d 780,782 (7th Cir.1999) [citing 28
                           U.S.C. § 1446(b)). However, this general rule applies only when
                           the original complaint is not removable. Mortgage Elec.
                           Registration Sys. v. Rothman, No. 04 C 5340,2005 WL 497794, at
                           *5 (N.D.Ill. Feb.28,2005).
                             B. Amount in Controversy
                           pi" The plaintiff contends that removal was improper as a
                           matter of law because the defendants did not file the notice of
                           removal within thirty days of service of the original complaint,
                           which was April 21,2010. Instead, the defendants filed their
                           notice of removal on June 2,2010, and maintain that it was
                           timely regardless of the fact that the filing date was over sixty
                           days from notice of the original complaint. According to what
                           the court understands the defendants to be arguing, it was only
                           when they received the amended complaint that they became
                           aware of the possibility for removal because the amount in
                           controversy alleged in the original complaint was not sufficient
                           to trigger diversity jurisdiction.1

                           Diversity jurisdiction exists where the parties are diverse and
                           where the amount in controversy exceeds $75,000, not
                           including interest and costs. See 28 U.S.C. § 1332(a). There is no
                           dispute that the parties are diverse; rather, the defendants
                           argue that the plaintiff did not adequately state an amount in
                           controversy that would have putthe defendants on notice of
                           the possibility for removal to federal court. According to the
                           defendants, the original and amended complaint were
                           ambiguous because they sought only “a sum in excess of the
                           minimal jurisdictional limits of the Law Division of the Circuit
                           Court of Cook County,” which amounts to $50,000.

                           Generally, when a complaint does not express the ad damnum
                           in excess of $75,000, the defendant may file its removal notice
                           within thirty days from the plaintiff's admission that they are
                           seeking more than $75,000. Height v. Southwest Airlines, Inc., No.
                           02 C 2854,2002 WL 1759800,------2-3 (N.D.Ill. Jul.29,2002);
                           Abdishi v. Phillip Morris, Inc., No. 98 C1310,1998 WL 311991, at
                           *1-3 (N.D.Ill. June 4,1998). In this case, on June 1,2010, the
                           defendants filed a request to admit facts to establish that the
                           amount in controversy exceeded $75,000, but did not wait for a
                           response before filing the notice of removal.

                           A defendant must employ “a reasonable and commonsense
                           reading” of the complaint to determine removability. RBC
                           Mortgage Comp. v. Couch, 274 F.Supp.2d 965,969 (N.D.IU.2003)
                           (citing McCoy v. CMC, 226 F.Supp.2d 939,941 (N.D.Ill.2002)). A
                           “defendant [is barred from] circumvent[ing] the thirty-daytime
                           limit for removal when it is obvious that a complaint states a       Back to top

                           claim for damages in excess of $75,000, even though it is not
Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 14 of 15 PageID #:14
                           explicitly stated in its ad damnum clause.” Gallo v. Homelite
                           Consumer Prods., 371 F.Supp.2d 943,947 (N.D.IU.2005). Absolute
                           confirmation of the amount in controversy is not necessary
                           where the "plaintiffs allege serious, permanent injuries and
                           significant medical expenses” which exceed $75,000 on the face
                           of the complaint. Fields v. JayHenges Enters., No. 06-323-GPM,
                           2006 WL1875457, at *3 (S.D.Ill. June 30,2006). See also RBC
                           Mortgage Co., 274 F.Supp.2d at 969 (complaints alleging
                           “serious, permanent injuries” are “unambiguous[ly]” ripe for
                           removal because the plaintiff almost certainly will seek more
                           than $75,000) (citation omitted); McCoy, 226 F.Supp.2d at 941
                           (the 30-day removal period under the first sentence of § 1446(b)
                           is triggered when the complaint alleges “serious, permanent
                           injuries and significant medical expenses, [and] it is obvious
                           from the face of the complaint that the plaintiffs' damages
                           exceed [] thejurisdiction[al] amount”).

                           p3 Under this standard, the allegations in the original
                           complaint sufficiently alleged the types of serious, permanent
                           injuries to place the defendants on notice that the plaintiff will
                           “almost certainly” seek more than $75,000 such that the
                           defendants could have removed the complaint. The defendants
                           may not restart the tolling clock by requiring absolute certainty
                           of the amount in controversy. Fields, No. 06-323-GPM, 2006 WL
                           1875457, at *7 (“defendants should never... be able to toll the
                           removal clock indefinitely through reliance on the discovery
                           process to establish jurisdictional prerequisites with absolute
                           certainty”). See also Huntsman Chem. Corp. v. Whitehorse Techs.,
                           No. 97 C 3842,1997 WL 548043, at *5 (N.D.Ill. Sept.2,1997)
                           (citing Mielke v. Allstate Ins. Co., 472 F.Supp. 851,853
                           (D.C.Mich.1979) (“there is no reason to allow a defendant
                           additional time if the presence of grounds for removal are
                           unambiguous in light of the defendant's knowledge and the
                           claims made in the initial complaint”). Because the removal
                           was untimely, the plaintiff's motion to remand the case to state
                           courtis granted.2
                           IV. CONCLUSION
                           For the reasons stated above, the motion to remand the case to
                           the Circuit Court of Cook County [8-1] is granted. The clerk is
                           directed to remand this matter forthwith.



                           All Citations
                           Not Reported in F.Supp.2d, 2010 WL 3273493




                                                                                                Back to top
                                                        Footnotes
                Case: 1:20-cv-05820 Document #: 1 Filed: 09/30/20 Page 15 of 15 PageID #:15
                                                             1        It is difficult to decipher exactly what the defendants' argument is in
                                                                      response to the motion to remand. While on the one hand they cite
                                                                      to caselaw stating that a defendant may remove within 30 days after
                                                                      receiving a copy of an amended pleading from which it may first be
                                                                      ascertained that the case is one which is removable, they also argue
                                                                      that they “technically st/// have not received a pleading, motion,
                                                                      order, or “other paper” to confirm that this case is removable” and
                                                                      thus, “one could argue that this case is not yet ripe for removal.”
                                                                      Response at 2, Dkt. # 12 (emphasis in original). They go on to argue
                                                                      that “[h]owever, because plaintiff has not contested the removal on
                                                                      the amount in controversy issue [and instead challenges only as to
                                                                      timeliness], the Court can reasonably assume that she will seek
                                                                      more than $75,000.” Id. Either way, both of the defendants'
                                                                      arguments fail for the reasons described later in this order.


                                                             2        The plaintiff alternatively argues that the defendants waived their
                                                                      right to remove the case based on their filing of a partial motion to
                                                                      dismiss in state court. Because the court concludes that the removal
                                                                      was untimely, it need not address this alternative basis for remand.




                                                             End of               ©2020 Thomson Reuters. No claim to original U.S. Government Works.
                                                             Document




                                                             Related documents

                                                                 Selected            Secondary              Briefs            Trial Court
                                                                  topics               Sources                                Documents




                                                             Sales
                                                             Remedies of Buyer
                                                               Federal Common Law Government Contractor Defense




Contact us • Live chat • Training and support • Improve Westlaw Edge • Transfer My Data • Pricing guide • Sign out
                                                                                                                                                ©      THOMSON REUTERS


1-800-REF-ATTY (1-800-733-2889)



Westlaw Edge. ©2020 Thomson Reuters   Accessibility • Privacy • Supplierterms                                        Thomson Reuters is not providing professional advice




                                                                                                                                                            Back to top
